         Case 2:20-cv-00593-PLD Document 15 Filed 06/08/20 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ORBITAL ENGINEERING, INC.,                       )
                                                 )     Civil Action No. 2:20-cv-593
               Plaintiff,                        )
                                                 )
       v.                                        )     Hon. Patricia L. Dodge
                                                 )
JEFFREY J. BUCHKO,                               )
                                                 )
               Defendant.                        )

  MEMORANDUM OF LAW IN SUPPORT OF ORBITAL’S MOTION TO STRIKE
   CERTAIN PORTIONS OF JEFFREY BUCHKO’S ANSWER, AFFIRMATIVE
DEFENSES, AND COUNTERCLAIMS; MOTION FOR PRELIMINARY INJUNCTION;
   AND BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION

       Orbital Engineering, Inc. (“Orbital”), by and through its attorneys, Dentons Cohen &

Grigsby, P.C., hereby files the following Memorandum of Law in Support of its Motion to Strike

Certain Portions of Jeffrey Buchko’s Answer, Affirmative Defenses, and Counterclaims; Motion

for Preliminary Injunction; and Brief in Support of Motion for Preliminary Injunction, pursuant

to Fed. R. Civ. P. 12(f) and this Court’s inherent powers to control its docket.

                                    I.      INTRODUCTION

       In this Motion, Orbital seeks an Order striking certain allegations made by Buchko in his

counterclaims, which are also repeated verbatim in his preliminary injunction motion and

supporting brief filed on the same date. The allegations at issue are (i) a reference to Orbital’s

Chief Executive Officer (“CEO”) (a non-party in this case) as a “male chauvinist pig” who

purportedly “fueled” a “pervasive environment of sexual harassment and discrimination” and

“resulted in no less than seven (7) federal lawsuits by employees”; and (ii) an allegation that, as a

result of the CEO’s “declining capacity,” “the financial records of Orbital . . . suffered

substantial financial losses and corresponding expense related to embezzlement by the company
         Case 2:20-cv-00593-PLD Document 15 Filed 06/08/20 Page 2 of 11




Controller.” (Countercl. ¶¶ 30-31 (ECF 4) (the “Improper Allegations”).) Each of the

allegations on its face references the time period between 2014 and 2016. (Id.)

       The Improper Allegations have nothing to do whatsoever with the present dispute.

This case concerns Orbital’s termination of Buchko in March of 2020 on the grounds that he

engaged in gross negligence and willful misconduct, Buchko’s post-employment contractual

obligations not to compete with Orbital, and Buchko’s claims that he is entitled to certain

severance compensation pursuant to his employment agreement with Orbital. As Buchko knows

full well, no aspect of Orbital’s decision to terminate him – and no aspect of his affirmative

claims against Orbital – relates in any manner to the events referenced in the Improper

Allegations, nor do they even relate to the time period at issue in this case.

         Buchko’s aforementioned allegations are nothing more than disgraceful ad hominem

attacks, lodged solely to disparage, embarrass and denigrate his former employer and its CEO.

Indeed, the company’s CEO – i.e., the primary target of Buchko’s gratuitous invectives – is not

even a party to this lawsuit. The Improper Allegations are exactly the type of allegations that

Rule 12(f) is intended to address. Accordingly, the Court should enter an order striking those

allegations from Buchko’s counterclaim. Further, the Court should strike those same allegations

from Buchko’s preliminary injunction motion and brief, which were filed on the same date.

                              II.     FACTUAL BACKGROUND

       On March 2, 2020, Orbital notified Buchko that Buchko was terminated from his position

at Orbital due to Buchko’s willful misconduct and gross negligence. (Pl.’s Compl. ¶¶ 15-16

(ECF 1).) Orbital further informed Buchko that, as a result of his willful misconduct and in

accordance with his Confidentiality and Non-Competition Agreement (the “Non-Compete

Agreement”), Buchko (1) was not eligible to receive six months of severance pay or healthcare




                                                  2
         Case 2:20-cv-00593-PLD Document 15 Filed 06/08/20 Page 3 of 11




benefits; and (2) remained subject to the twenty-four month non-competition and non-solicitation

provisions contained in Section 2 of the Non-Compete Agreement. (Id. ¶ 16.)

       Buchko responded, through counsel, on March 26, 2020, threatening legal action and

demanding payment (within ten days) equal to six months of Buchko’s salary, bonus, six months

of healthcare coverage and other compensation purportedly owed to Buchko. (Id. ¶ 17.) In that

same letter, Buchko further informed Orbital that, absent such a payment, Buchko had no

intention of complying with his post-employment non-compete and non-solicitation obligations

to be enforceable.

       On April 23, 2020, Orbital filed its complaint in this Court seeking declaratory relief with

respect to the parties’ dispute concerning Buchko’s demand for compensation as well as his

contractual post-employment non-competition and non-solicitation obligations, and asserting a

claim for damages stemming from Buchko’s repudiation of his post-employment contractual

obligations. (Id. ¶¶ 22-34.) On June 1, 2020, Buchko filed his answer and counterclaims, a

preliminary injunction, and a supporting brief. (See ECF 4, 7-8.) In each of those three filings,

Buchko sets forth several allegations that are immaterial, impertinent and scandalous (the

“Improper Allegations”).

       The Improper Allegations are as follows:

               •      During that same period Mr. Buchko deftly stanched what had
                      been a pervasive environment of sexual harassment and
                      discrimination fueled in large part by the conduct of the CEO and
                      owner, Robert J. Lewis, a self-described “male chauvinist pig,”
                      and which conduct had resulted in no less than seven (7) federal
                      lawsuits by employees, four (4) of which were filed in a two-year
                      period from 2014-2016.

               •      From and after at least 2016, Mr. Buchko also shepherded Orbital
                      through various crises directly related to the declining capacity of
                      the CEO. By way of example, Lewis always controlled and
                      managed the financial records of Orbital which suffered substantial


                                                3
         Case 2:20-cv-00593-PLD Document 15 Filed 06/08/20 Page 4 of 11




                       financial losses and corresponding expense related to
                       embezzlement by the company Controller who reported directly to
                       and worked with the CEO. The embezzlement was discovered in
                       2016.

(Def.’s Answer and Counterclaims ¶¶ 30-31 (ECF 4); Def.’s Mot. for Prelim. Inj. ¶¶ 32, 34 (ECF

7); (Def.’s Brief in Support at 6 (ECF 8).)

                                  III.   LEGAL ARGUMENT

A.     This Court Should Grant Orbital’s Motion to Strike Pursuant to Rule 12(f) Because
       Defendant’s Allegations of Sexual Harassment and Embezzlement are Immaterial,
       Impertinent and Scandalous.

       1.      Legal Standards

       Rule 8(a) of the Federal Rules of Civil Procedure provides that “a pleading that states a

claim for relief must contain”:

       (1) a short and plain statement of the grounds for the court’s jurisdiction, unless
           the court already has jurisdiction and the claim needs no new jurisdictional
           support;

       (2) a short and plain statement of the claim showing that the pleader is entitled to
           relief; and

       (3) a demand for the relief sought, which may include relief in the alternative or
           different types of relief.

Id.

       Rule 12(f), in turn, authorizes the Court to strike “from any pleading any. . . redundant,

immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). “The purpose of a motion

to strike is to clean up the pleadings, streamline litigation, and avoid unnecessary forays into

immaterial matters.” Simmons v. Nationwide Mut. Fire Ins. Co., 788 F. Supp. 2d 404, 407 (W.D.

Pa. 2011). Courts can grant a motion to strike where the information at issue poses no

relationship to the controversy and “may cause prejudice to one of the parties, or . . . confuse the

issues.” Id. The standard for striking portions of a pleading under Rule 12(f) is strict, and “only



                                                 4
         Case 2:20-cv-00593-PLD Document 15 Filed 06/08/20 Page 5 of 11




allegations that are so unrelated to the plaintiffs’ claims as to be unworthy of any consideration

should be stricken.” Angstrom Indus. Grp., LLC v. Blume Honey Water, No. 2:18-CV-01210,

2019 WL 316741, at *2 (W.D. Pa. Jan. 24, 2019). “Nonetheless, the disfavored character of

Rule 12(f) is relaxed somewhat in the context of scandalous allegations and matter of this type

often will be stricken from the pleadings in order to purge the court’s files and protect the person

who is the subject of the allegations.” 5C Fed. Prac. & Proc. Civ. § 1382 (3d ed.)

       “Immaterial matter has no essential or important relationship to the claim for relief.”

Conklin v. Anthou, No. 1:10-CV-02501, 2011 WL 1303299, at *1 (M.D. Pa. Apr. 5, 2011); see

also Thomas v. Keystone Real Estate Group LP, No. 4:14-CV-00543, 2015 WL 1471273, at *7

(M.D. Pa. Mar. 31, 2015) (striking allegations of criminal drug activity in plaintiff’s sexual

discrimination complaint because none of the claims depended on or even related to such claims

and such allegations were prejudicial). “‘Impertinent’ matter consists of statements that do not

pertain, and are not necessary, to the issues in question.” Conklin, 2011 WL 1303299, at *1.

Finally, a “‘scandalous’ matter or pleading is one that casts a derogatory light on someone, uses

repulsive language, or detracts from the dignity of the court.” Id. (citation omitted); see also

Bloom v. Shalom, No. 13–1442, 2014 WL 356624, at **3-4 (W.D. Pa. Jan. 31, 2014).

       2.      Buchko’s Allegations Are Immaterial, Impertinent And Scandalous.

       In the Improper Allegations, Buchko (i) refers to Orbital’s CEO as a “male chauvinist

pig” who “fueled” a “a pervasive environment of sexual harassment and discrimination” that

resulted in “no less than seven (7) federal lawsuits by employees, four (4) of which were filed in

a two-year period from 2014-2016”; and (ii) claims that the CEO’s “declining capacity” caused

Orbital to “suffer[] substantial financial losses and corresponding expense related to

embezzlement by the company Controller who reported directly to and worked with the CEO.”




                                                 5
         Case 2:20-cv-00593-PLD Document 15 Filed 06/08/20 Page 6 of 11




(See supra pp. 3-4.) Under any reasonable reading of Rule 8(a) and Rule 12(f), the

aforementioned allegations are wholly irrelevant, improper, scandalous and prejudicial, and they

should be stricken.

       This lawsuit concerns Orbital’s termination of Buchko in March of 2020 on the grounds

that he engaged in gross negligence and willful misconduct, Buchko’s post-employment

contractual obligations not to compete with Orbital, and Buchko’s claim for severance

compensation pursuant to his employment agreement with Orbital. Buchko’s counterclaims

allege (i) that Orbital did not have sufficient cause to terminate him for willful misconduct or

gross negligence, as those terms are used in the Non-Compete Agreement; (ii) that Orbital

purportedly owes certain moneys to Buchko pursuant to the Non-Compete Agreement; and

(iii) that the post-employment restrictive covenants in the Non-Compete Agreement are

“unenforceable.” (See generally Countercl. ¶¶ 43-94.)

       The Improper Allegations have no bearing on any of Buchko’s claims (or defenses) in

this case, nor could they possibly be characterized as part of a “short and plain statement of the

claim showing that the pleader is entitled to relief” under Rule 8(a). In fact, those allegations on

their face pre-date the events at issue in this suit by several years. Worse still, the Improper

Allegations serve no purpose other than to try to disparage, embarrass and prejudice Orbital and

its CEO (a non-party to this suit). As such, they are immaterial, impertinent and scandalous, and

they should be stricken by the Court.

       Courts routinely strike allegations of the type asserted by Mr. Buchko here. For instance,

in Bloom v. Shalom, this Court held that sexual harassment allegations involving other

employees “had no connection” to the plaintiff’s wage discrimination claims. See Bloom, 2014

WL 356624, at **3-4. This Court further noted that the incidents referenced in the plaintiff’s




                                                  6
         Case 2:20-cv-00593-PLD Document 15 Filed 06/08/20 Page 7 of 11




complaint occurred “well outside the time frame relevant to Plaintiff’s claims.” Id. This Court

struck the allegations, concluding that plaintiff’s sexual harassment allegations “only serve[d] to

disparage such persons and appear[ed] to have no proper purpose in this action other than to

embarrass such persons.” Id.

       The court reached a similar conclusion in Thomas v. Keystone Real Estate Group LP.

There, the court found that plaintiff’s allegations concerning criminal drug activity at the

defendant-company were unrelated to her sexual harassment and hostile work environment

claims. 2015 WL 1471273, at *7 (“None of the Plaintiff’s claims of discrimination depend or

even relate to the existence of the alleged criminal drug activity of [defendant’s] employees”).

As such, the Court held that those allegations were “immaterial” and “prejudicial” and struck

them from the complaint. Id.

       The circumstances in this case are far more compelling than those in Bloom or Thomas.

Here, there is clearly “no connection”—either substantively or chronologically—between the

Improper Allegations and the claims at issue in this case. Allegations of sexual harassment,

pejorative descriptions of Orbital’s CEO, and references to embezzlement schemes have no

connection to the restrictive covenant and breach of contract claims at issue in this case.

Moreover, it is readily apparent that these alleged incidents have no temporal connection to

Buchko’s claims based upon his termination in March 2020. Bloom, 2014 WL 356624, at **3-4;

see also, e.g., Magill v. Appalachia Intermediate Unit 08, 646 F. Supp. 339, 343 (W.D. Pa. 1986)

(striking allegations that “reflect adversely on the moral character of an individual who is not a

party to this suit” which were “unnecessary to a decision on the matters in question”); Conklin,

2011 WL 1303299, at *1 (citations omitted) (striking judicial corruption allegations as

scandalous after finding that the allegations did not pertain to the issues in question and




                                                  7
         Case 2:20-cv-00593-PLD Document 15 Filed 06/08/20 Page 8 of 11




“improperly cast[] a derogatory light” on judicial officers referenced in the allegations). Because

the Improper Allegations are not relevant to any elements of Buchko’s claims (or defenses) and

are otherwise impertinent and scandalous, they should be stricken from the counterclaims.

       Lastly, the Improper Allegations are repeated verbatim in Buchko’s preliminary

injunction motion and brief, which were filed on the same day as his initial pleading. (See Def.’s

Mot. for Prelim. Inj. ¶¶ 32, 34 (ECF 7); Def.’s Brief in Support at 6 (ECF 8).) For the reasons

set forth above, the Improper Allegations should be stricken from those filings as well, both

under Rule 12(f) as well as the Court’s inherent power to control its dockets. See, e.g., Pigford v.

Veneman, 215 F.R.D. 2, 5 (D.D.C. 2003) (deeming accusations of racism in party’s responses to

motion “scandalous” and “a form of harassment” and striking those responses); Nault’s Auto.

Sales, Inc. v. Am. Honda Motor Co., Acura Auto. Div., 148 F.R.D. 25, 35 (D.N.H. 1993) (finding

multiple memorandums of law scandalous and striking them in their entirety); see also

Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991). Indeed, as the U.S. Supreme Court explained

in Chambers, “[c]ourts of justice are universally acknowledged to be vested, by their very

creation, with power to impose silence, respect, and decorum, in their presence, and submission

to their lawful mandates.” Id. The Court’s powers in this respect “are governed not by rule or

statute but by the control necessarily vested in courts to manage their own affairs so as to achieve

the orderly and expeditious disposition of cases.” Id. (citations omitted). Thus, regardless of

whether they are evaluated under the rubric of Rule 12(f) or the Court’s inherent powers, the

Improper Allegations are wholly improper, scandalous and prejudicial, and they should be

stricken from Buchko’s filings.1



1
       A number of courts have observed that “a brief—as opposed to other forms of
pleadings—typically will not be considered a ‘pleading’” for purposes of Rule 12(f). See, e.g.,



                                                 8
         Case 2:20-cv-00593-PLD Document 15 Filed 06/08/20 Page 9 of 11




                                     IV.    CONCLUSION

       Orbital commenced this action as a result of Buchko’s legal threats and his repudiation of

his contractual obligations. In response, Buchko has apparently decided to “raise the stakes”

further by leveling irrelevant, derogatory and offensive language towards his former employer

and its chief executive. This Court should reject Buchko’s misguided and cynical tactics, which

are beneath the dignity of this Court and the judicial process. Accordingly, Orbital respectfully

asks that the Court grant its Motion to Strike Certain Portions of Buchko’s Answer, Affirmative

Defenses, and Counterclaims; Motion for Preliminary Injunction; and Brief in Support of Motion

for Preliminary Injunction.




Prime Energy & Chem., LLC v. Tucker Arensberg, P.C., No. 2:18-CV-0345, 2020 WL 32994, at
*1 (W.D. Pa. Jan. 2, 2020). Other courts do not apply such a narrow view to Rule 12(f). See,
e.g., Pigford v. Veneman, 215 F.R.D. at 5 (D.D.C. 2003); Nault’s Auto. Sales, Inc., 148 F.R.D. at
35. That distinction is immaterial here, however, because the Court indisputably has the inherent
power to strike the Improper Allegations from Buchko’s motion and brief, and it should do so for
the same reasons that require their removal from Buchko’s counterclaims under Rule 12(f). See
Chambers, Inc., 501 U.S. at 43.



                                                9
             Case 2:20-cv-00593-PLD Document 15 Filed 06/08/20 Page 10 of 11




                                         Respectfully Submitted,

                                         DENTONS COHEN & GRIGSBY P.C.

                                         By: /s/ Fridrikh V. Shrayber
                                             Fridrikh V. Shrayber
                                             Pa. Id. No. 208083
                                             Julie A. Mueller
                                             Pa. Id. No. 325657

                                         625 Liberty Avenue, 5th Floor
                                         Pittsburgh, PA 15222-3152
                                         Ph: (412) 297-4900 / Fax: (412) 209-0672
                                         fred.shrayber@dentons.com
                                         julie.mueller@dentons.com

                                         Counsel for Plaintiff,
                                         Orbital Engineering, Inc.
Dated: June 8, 2020
3359032.v1




                                           10
        Case 2:20-cv-00593-PLD Document 15 Filed 06/08/20 Page 11 of 11




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 8th day of June, 2020, the foregoing MEMORANDUM OF

LAW IN SUPPORT OF ORBITAL’S MOTION TO STRIKE CERTAIN PORTIONS OF

JEFFREY BUCHKO’S ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS;

MOTION FOR PRELIMINARY INJUNCTION; AND BRIEF IN SUPPORT OF MOTION

FOR PRELIMINARY INJUNCTION was filed with the Court electronically. Notice of this

filing will be sent by operation of the Court’s electronic filing system to all parties indicated on

the electronic filing receipt. Parties may access this filing through the Court’s system.



                                                       /s/ Fridrikh V. Shrayber
